Exhibit 10.1

THE WET SEAL, INC. AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN

Section 1. PURPOSE

The purpose of this Plan is to promote the interests of The Wet Seal, Inc. (the
“Company”) by granting Awards to the officers, employees, directors and
consultants of the Company and its Subsidiaries in order to (a) attract and
retain officers, employees, directors and consultants of outstanding ability;
(b) provide an additional incentive to selected individuals to work to increase
the value of the Stock; and (c) provide each such individual with a stake in the
future of the Company which corresponds to the stake of each of the Company’s
stockholders.

Section 2. DEFINITIONS

Each term set forth in this Section 2 shall have the meaning set forth opposite
such term for purposes of this Plan and for any Award granted under this Plan.
For purposes of such definitions, the singular shall include the plural and the
plural shall include the singular. Unless otherwise expressly indicated, all
Section references herein shall be construed to mean references to a particular
Section of this Plan.

2.1 Award means an award determined in accordance with the terms of the Plan.

2.2 Board means the Board of Directors of the Company.

2.3 Change of Control means any of the following: (a) any “person” (as such term
is defined in Section 3(a)(9) of the Exchange Act and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act is or becomes, after the Effective
Date, a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that an event described in this paragraph
(a) shall not be deemed to be a Change in Control if any of following becomes
such a beneficial owner: (1) the Company or any majority-owned subsidiary
(provided, that this exclusion applies solely to the ownership levels of the
Company or the majority-owned subsidiary), (2) any tax-qualified, broad-based
employee benefit plan sponsored or maintained by the Company or any
majority-owned subsidiary, (3) any underwriter temporarily holding securities
pursuant to an offering of such securities, or (4) any person pursuant to a
Non-Qualifying Transaction (as defined in paragraph (b)); or (b) the
consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Company or any of its Subsidiaries
that requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (1) more
than 50% of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (2) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of more than 50% of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (3) at least a majority of the members of the board of directors of the
Parent Corporation (or if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (1), (2) and
(3) above shall be deemed to be a “Non-Qualifying Transaction”). Notwithstanding
the foregoing, to the extent that any Award granted under the Plan is subject to
the provisions of Section 409A of the Code, the definition of Change of Control
shall mean a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the assets of the Company within the
meaning of Section 409A of the Code.

2.4 Code means the Internal Revenue Code of 1986, as amended.

2.5 Committee means the committee of Non-Employee Directors appointed by the
Board to administer this Plan as contemplated by Section 5.

2.6 Company means The Wet Seal, Inc., a Delaware corporation, and any successor
to such corporation.



--------------------------------------------------------------------------------

2.7 Continuous Service means the Participant’s service as an officer, employee,
director or consultant with the Company or a Subsidiary which is not interrupted
or terminated. The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or a Subsidiary as an officer, employee, director
or consultant or a change in the entity for which the Participant renders such
service; provided, that, there is no interruption or termination of the
Participant’s Continuous Service other than an approved leave of absence. The
Committee, in its sole discretion, may determine whether Continuous Service
shall be considered interrupted.

2.8 Covered Employee has the meaning set forth in Section 162(m)(3) of the Code.

2.9 Exchange Act means the Securities Exchange Act of 1934, as amended.

2.10 Fair Market Value means the closing quoted selling price for Stock on the
relevant date, as reported in the Wall Street Journal or a similar publication
selected by the Committee.

2.11 GAAP means U.S. Generally Accepted Accounting Principles.

2.12 Immediate Family Member means, except as otherwise determined by the
Committee, a Participant’s spouse, ancestors and descendants.

2.13 Incentive Stock Option means a stock option which is intended to meet the
requirements of Section 422 of the Code.

2.14 Non-Employee Director means any member of the Board who qualifies as a
“non-employee director” under Rule 16b-3 as promulgated under Section 16 of the
Exchange Act, or any successor rule and who is also an “outside director” within
the meaning of Section 162(m) of the Code.

2.15 Nonqualified Stock Option means any stock option granted under this Plan to
purchase stock which is not intended to be an Incentive Stock Option.

2.16 Option means either an Incentive Stock Option or a Nonqualified Stock
Option.

2.17 Option Price means the price which shall be paid to purchase one share of
Stock upon the exercise of an Option granted under this Plan.

2.18 Parent Corporation means any corporation which is a parent corporation of
the Company within the meaning of Section 424(e) of the Code.

2.19 Participant means anyone who is selected to participate in the Plan in
accordance with Section 6 of the Plan.

2.20 Performance Goals means or may be expressed in terms of any of the
following business criteria: revenue, earnings before interest, taxes,
depreciation, amortization and asset impairments (“EBITDA”), funds from
operations, funds from operations per share, operating income, pre or after tax
income, cash available for distribution, cash available for distribution per
share, comparable store sales increase, gross margin dollars for comparable
stores, net earnings, earnings per share, return on equity, return on assets,
share price performance, improvements in the Company’s attainment of expense
levels, and implementing or completion of critical projects, or improvement in
cash-flow (before or after tax). A Performance Goal may be measured over a
Performance Period on a periodic, annual, cumulative or average basis and may be
established on a corporate-wide basis or established with respect to one or more
operating units, divisions, subsidiaries, acquired businesses, minority
investments, partnerships or joint ventures.

2.21 Performance Objective means the level or levels of performance required to
be attained with respect to specified Performance Goals in order that a
Participant shall become entitled to specified rights in connection with an
Award of performance shares or performance cash bonuses. The Committee may
provide for adjustments to performance to eliminate the effects of changes for
restructuring, extraordinary items, discontinued operations, other non-recurring
charges, the cumulative effects of accounting changes, each as defined in GAAP,
that occur during a Performance Period, in each case, to preserve the economic
intent of any Award.

2.22 Performance Period means the calendar year, or such other shorter or longer
period designated by the Committee, during which performance will be measured in
order to determine a Participant’s entitlement to receive payment of an Award.

2.23 Performance Shares means a performance grant issued pursuant to Section 10
of the Plan.



--------------------------------------------------------------------------------

2.24 Plan means this The Wet Seal, Inc. Amended and Restated 2005 Stock
Incentive Plan, as amended from time to time.

2.25 Restricted Stock means an award granted pursuant to Section 9 of the Plan.

2.26 Securities Act means the Securities Act of 1933, as amended.

2.27 SEC means the Securities and Exchange Commission.

2.28 Stock means the Class A Common Stock of the Company, $0.10 par value per
share.

2.29 Stock Appreciation Right means an award granted pursuant to Section 11 of
the Plan.

2.30 Subsidiary means any affiliate of the Company selected by the Board;
provided, that, with respect to Incentive Stock Options, it shall mean any
subsidiary of the Company that is a corporation and which at the time qualifies
as a “subsidiary corporation” within the meaning of Section 424(f) of the Code.

Section 3. SHARES SUBJECT TO AWARDS

3.1 Subject to adjustment in accordance with Section 12, the total number of
shares of Stock that shall be available for the grant of Awards under the Plan
shall not exceed 17,500,000 shares of Stock; provided, that, for purposes of
this limitation, any Stock subject to an Option or Award which is canceled,
forfeited or expires prior to exercise or realization shall again become
available for issuance under the Plan. Subject to adjustment in accordance with
Section 12, no employee shall be granted, during any one (1) year period,
Options, or any other Awards eligible for grant under the Plan, to purchase more
than 17,500,000 shares of Stock. Stock available for distribution under the Plan
shall be authorized and unissued shares, treasury shares or shares reacquired by
the Company in any manner.

3.2 Incentive Stock Options. Notwithstanding Section 3.1, subject to adjustment
in accordance with Section 12, the aggregate number of shares of Stock with
respect to which Incentive Stock Options may be granted under the Plan shall not
exceed 10,000,000; provided, that, for purposes of this limitation, any Stock
subject to an Incentive Stock Option which is canceled, forfeited or expires
prior to exercise or realization shall again become available for issuance under
the Plan.

Section 4. EFFECTIVE DATE; APPROVAL OF SHAREHOLDERS

The Plan became effective as of January 10, 2005 the date it was approved by the
affirmative vote of the holders of a majority of the voting stock of the Company
present, or represented, and entitled to vote at a meeting of stockholders duly
held in accordance with the applicable laws of the State of Delaware (the
“Effective Date”). Unless the Company determines to submit Section 10 of the
Plan and the definition of Performance Goal to the Company’s stockholders at the
first stockholder meeting that occurs in the fifth year following the year in
which the Plan was last approved by stockholders (or any earlier meeting
designated by the Board), in accordance with the requirements of Section 162(m)
of the Code, and such stockholder approval is obtained, then no further
Performance Awards shall be made to Covered Employees under Section 10 after the
date of such annual meeting, but the remainder of the Plan shall continue in
effect.

Section 5. ADMINISTRATION

5.1 Administration by Committee. Subject to the further provisions of this
Section 5, this Plan shall be administered by a Committee consisting solely of
not less than two (2) Non Employee Directors. All references to the Committee
hereinafter shall mean the Board if no such Committee has been appointed.

5.2 Powers of Committee. The Committee shall have the power to (i) approve the
selection of Participants, (ii) determine the type of Awards to be made to
Participants, (iii) determine the number of shares of Stock subject to Awards,
(iv) determine the terms and conditions of any Award granted hereunder
(including, but not limited to, any restriction and forfeiture conditions on
such Award) and (v) have the authority to interpret the Plan, to establish,
amend, and rescind any rules and regulations relating to the Plan, to determine
the terms and provisions of any agreements entered into hereunder, and to make
all other determinations necessary or advisable for the administration of the
Plan. The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award in the manner and to the extent it
shall deem desirable to carry it into effect.

5.3 Committee Action Binding. Any action of the Committee shall be final,
conclusive and binding on all persons, including the Company and its
Subsidiaries and shareholders, Participants and persons claiming rights from or
through a Participant.



--------------------------------------------------------------------------------

5.4 Delegation. The Committee may delegate to officers or employees of the
Company or any Subsidiary, and to service providers, the authority, subject to
such terms as the Committee shall determine, to perform administrative functions
with respect to the Plan and Award agreements.

5.5 Indemnification. Members of the Committee and any officer or employee of the
Company or any Subsidiary acting at the direction of, or on behalf of, the
Committee shall not be personally liable for any action or determination taken
or made in good faith with respect to the Plan, and shall, to the extent
permitted by law, be fully indemnified by the Company with respect to any such
action or determination.

Section 6. ELIGIBILITY

Individuals eligible to receive Awards under the Plan shall be the officers,
employees, directors and consultants of the Company and its Subsidiaries
selected by the Committee; provided, that, only employees of the Company and its
Subsidiaries may be granted Incentive Stock Options.

Section 7. AWARDS

Awards under the Plan may consist of Options, restricted Stock, restricted Stock
Units, stock appreciation rights, performance shares, performance share units
and cash bonuses. Awards shall be subject to the terms and conditions of the
Plan and shall be evidenced by an agreement containing such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall deem desirable.

Section 8. OPTIONS

8.1 Grant of Options. The Committee acting in its absolute discretion may grant
Options to eligible individuals under this Plan from time to time to purchase
shares of Stock. Each grant of an Option shall be evidenced by an Award
agreement, and each Award agreement shall state whether or not the Option will
be treated as an Incentive Stock Option or Nonqualified Stock Option and shall
incorporate such terms and conditions as the Committee acting in its absolute
discretion deems appropriate and consistent with the terms of this Plan. The
aggregate Fair Market Value of the Stock for which Incentive Stock Options
granted to any one employee under this Plan or any other incentive stock option
plan of the Company or of any of its Subsidiaries may by their terms first
become exercisable during any calendar year shall not exceed $100,000,
determining Fair Market Value as of the date each respective Option is granted.
In the event such threshold is exceeded in any calendar year, such excess
Options shall be automatically deemed to be Nonqualified Stock Options. To the
extent that any Option granted under this Plan which is intended to be an
Incentive Stock Option fails for any reason to qualify as such at any time, such
Option shall be a Nonqualified Stock Option.

8.2 Option Price. The Option Price for each share of Stock subject to an Option
shall be determined by the Committee and shall not be less than the Fair Market
Value of a share of Stock on the date the Option is granted; provided, however,
in the case of Incentive Stock Options granted to an employee owning stock
possessing more than 10% of the total combined voting power of all classes of
shares of the Company and its subsidiaries (a “10% shareholder”) the price per
share specified in the Award agreement shall not be less than 110% of the Fair
Market Value per share of Stock on the date of grant.

8.3 Option Period. The term of each Option shall be fixed by the Committee, but
no Option shall be exercisable after the expiration of ten (10) years from the
date the Option is granted; provided, that, in the case of Incentive Stock
Options granted to 10% Shareholders, the term of such Option shall not exceed
five (5) years from the date of grant.

8.4 Exercisability. Each Option shall vest and become exercisable at a rate
determined by the Committee on the date of grant.

8.5 Method of Exercise. Options may be exercised, in whole or in part, by giving
written notice of exercise to the Company in a form approved by the Company
specifying the number shares of Stock to be purchased. Such notice shall be
accompanied by the payment in full of the Option Price. The exercise price of
the Option may be paid by (i) cash or certified or bank check, (ii) surrender of
Stock held by the Optionee for at least six (6) months prior to exercise (or
such longer or shorter period as may be required to avoid a charge to earnings
for financial accounting purposes) or the attestation of ownership of such
shares, in either case, if so permitted by the Company, (iii) if established by
the Company, through a “same day sale” commitment from the optionee and a
broker-dealer selected by the Company that is a member of the National
Association of Securities Dealers (an “NASD Dealer”) whereby the optionee
irrevocably elects to exercise the Option and to sell a portion of the shares so
purchased sufficient to pay for the total exercise price and whereby the NASD
Dealer irrevocably commits upon receipt of such shares to forward the total
exercise price directly to the Company, (iv) through additional methods
prescribed by the Committee, or (v) by any combination of the foregoing, and, in
all instances, to the extent permitted by applicable law. Options may not be
exercised for fractional shares of Stock. A Participant’s subsequent transfer or
disposition of any Stock acquired upon exercise of an Option shall be subject to
any Federal and state laws then applicable, specifically securities law, and the
terms and conditions of this Plan.



--------------------------------------------------------------------------------

8.6 Prohibition on Repricing. No Option granted hereunder shall be amended to
reduce the Option Price under such Option, or surrendered in exchange for a
replacement Option having a lower purchase price per share; provided, that, this
Section 8.6 shall not restrict or prohibit any adjustment or other action taken
pursuant to Section 12 below.

Section 9. RESTRICTED STOCK

The Committee may from time to time award restricted Stock under the Plan to
eligible Participants. Shares of restricted Stock may not be sold, assigned,
transferred or otherwise disposed of, or pledged or hypothecated as collateral
for a loan or as security for the performance of any obligation or for any other
purpose, for such period (the “Restricted Period”) as the Committee shall
determine. The Committee may define the Restricted Period in terms of the
passage of time or in any other manner it deems appropriate. The Committee may
alter or waive at any time any term or condition of restricted Stock that is not
mandatory under the Plan. Unless otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service with the Company for any
reason prior to the end of the Restricted Period, the restricted Stock shall be
forfeited and the Participant shall have no right with respect to the Award.
Except as restricted under the terms of the Plan and any Award agreement, any
Participant awarded restricted Stock shall have all the rights of a shareholder
including, without limitation, the right to vote restricted Stock. If a share
certificate is issued in respect of restricted Stock, the certificate shall be
registered in the name of the Participant, but shall be held by the Company for
the account of the Participant until the end of the Restricted Period. The
Committee may also award restricted Stock in the form of restricted Stock units
having a value equal to an identical number of shares of Stock. Payment of
restricted Stock units shall be made in Stock or in cash or in a combination
thereof (based upon the Fair Market Value of the Stock on the day the Restricted
Period expires), all as determined by the Committee in its sole discretion.

Section 10. PERFORMANCE SHARES AND PERFORMANCE CASH BONUSES

10.1 Performance Shares. Performance shares may be granted in the form of actual
shares of Stock or Stock units having a value equal to an identical number of
shares of Stock. In the event that a share certificate is issued in respect of
performance shares, such certificate shall be registered in the name of the
Participant, but shall be held by the Company until the time the performance
shares are earned. In addition, the Committee may make cash bonuses to
Participants based on the Performance Objectives described herein (performance
shares and performance cash bonuses to be collectively referred to as
“Performance Awards”). The Performance Objectives and the length of the
Performance Period shall be determined by the Committee. The Committee shall
determine in its sole discretion whether Performance Awards granted in the form
of Stock units shall be paid in cash, Stock, or a combination of cash and Stock.

10.2 Performance Objectives. The Committee shall establish the Performance
Objective for each Performance Award, consisting of one or more business
criteria permitted as Performance Goals hereunder, one or more levels of
performance with respect to each such criteria, and the amount or amounts
payable or other rights that the Participant will be entitled to upon
achievement of such levels of performance. The Performance Objective shall be
established by the Committee prior to, or reasonably promptly following the
inception of, a Performance Period but, to the extent required by Section 162(m)
of the Code, by no later than the earlier of the date that is ninety (90) days
after the commencement of the Performance Period or the day prior to the date on
which twenty-five percent of the Performance Period has elapsed. More than one
Performance Goal may be incorporated in a Performance Objective, in which case
achievement with respect to each Performance Goal may be assessed individually
or in combination with each other. The Committee may, in connection with the
establishment of Performance Objectives for a Performance Period, establish a
matrix setting forth the relationship between performance of two or more
Performance Goals and the amount of the Performance Award payable for that
Performance Period. The level or levels of performance specified with respect to
a Performance Goal may be established in absolute terms, as objectives relative
to performance in prior periods, as an objective compared to the performance of
one or more comparable companies or an index covering multiple companies, or
otherwise as the Committee may determine. Performance Objectives shall be
objective and shall otherwise meet the requirements of Section 162(m) of the
Code. Performance Objectives may differ for Performance Awards granted to any
one Participant or to different Participants. A Performance Award to a
Participant who is a Covered Employee shall (unless the Committee determines
otherwise) provide that in the event of the Participant’s termination of
Continuous Service prior to the end of the Performance Period for any reason,
such Performance Award will be payable only (i) if the applicable Performance
Objectives are achieved and (ii) to the extent, if any, as the Committee shall
determine.

10.3 Certification. Following the completion of each Performance Period, the
Committee shall certify in writing, in accordance with the requirements of
Section 162(m) of the Code, whether the Performance Objectives and other
material terms of the Performance Award have been achieved or met. Unless the
Committee determines otherwise, Performance Awards shall not be settled until
the Committee has made the certification specified under this Section 10.3.



--------------------------------------------------------------------------------

10.4 Adjustment. The Committee may, in its discretion, reduce or eliminate the
amount of payment with respect to the Performance Award to a Covered Employee,
notwithstanding the achievement of specified Performance Objectives; provided,
that, no such adjustment shall be made which would adversely impact a
Participant following a Change of Control.

10.5 Maximum Amount Payable. Subject to Section 12, the maximum number of
performance shares subject to any Performance Award to a Covered Employee is
17,500,000 for each 12 months during the Performance Period (or, to the extent
the performance share units are paid in cash, the maximum dollar amount of any
such Award is the equivalent cash value, based on the Fair Market Value of the
Stock, of such number of shares of Stock on the last day of the Performance
Period). If the Performance Award is a performance cash bonus, a Participant
shall not be granted performance cash bonuses for all of the Performance Periods
commencing in a calendar year that permit the Participant, in the aggregate, to
earn a cash payment in excess of $3,000,000 per calendar year.

Section 11. STOCK APPRECIATION RIGHTS

11.1 Grant of Stock Appreciation Rights. The Committee may, in its discretion,
either alone or in connection with the grant of another Award, grant stock
appreciation rights in accordance with the Plan, the terms and conditions of
which shall be set forth in an Award agreement. If granted in connection with an
Option, a stock appreciation right shall cover the same number of shares of
Stock covered by the Option (or such lesser number of shares as the Committee
may determine) and shall, except as provided in this Section 11, be subject to
the same terms and conditions as the related Option.

11.2 Time of Grant. A stock appreciation right may be granted (i) at any time if
unrelated to an Option, or (ii) if related to an Option, either at the time of
grant, or in the case of Nonqualified Stock Options, at any time thereafter
during the term of such Option.

11.3 Stock Appreciation Right Related to an Option.

(a) A stock appreciation right granted in connection with an Option shall be
exercisable at such time or times and only to the extent that the related
Options are exercisable, and will not be transferable except to the extent the
related Option may be transferable. A stock appreciation right granted in
connection with an Incentive Stock Option shall be exercisable only if the Fair
Market Value of a share of Stock on the date of exercise exceeds the Option
Price specified in the related Incentive Stock Option Award agreement.

(b) Upon the exercise of a stock appreciation right related to an Option, the
Participant shall be entitled to receive an amount determined by multiplying
(A) the excess of the Fair Market Value of a share of Stock on the date
preceding the date of exercise of such stock appreciation right over the per
share Option Price under the related Option, by (B) the number of shares of
Stock as to which such stock appreciation right is being exercised.

Notwithstanding the foregoing, the Committee may limit in any manner the amount
payable with respect to any stock appreciation right by including such a limit
in the agreement evidencing the stock appreciation right at the time it is
granted.

(c) Upon the exercise of a stock appreciation right granted in connection with
an Option, the Option shall be canceled to the extent of the number of shares as
to which the stock appreciation right is exercised, and upon the exercise of an
Option granted in connection with a stock appreciation right, the stock
appreciation right shall be canceled to the extent of the number of shares of
Stock as to which the Option is exercised or surrendered.

11.4 Stock Appreciation Right Unrelated to an Option. The Committee may grant to
a Participant stock appreciation rights unrelated to Options. Stock appreciation
rights unrelated to Options shall contain such terms and conditions as to
exercisability, vesting and duration as the Committee shall determine, but in no
event shall they have a term of greater than ten (10) years. Upon exercise of a
stock appreciation right unrelated to an Option, the Participant shall be
entitled to receive an amount determined by multiplying (i) the excess of the
Fair Market Value of a share on the date preceding the date of exercise of such
stock appreciation right over the per share exercise price of the stock
appreciation right, by (ii) the number of shares of Stock as to which the stock
appreciation right is being exercised. Notwithstanding the foregoing, the
Committee may limit in any manner the amount payable with respect to any stock
appreciation right by including such a limit in the Award agreement evidencing
the stock appreciation right at the time it is granted.

11.5 Method of Exercise. Stock appreciation rights shall be exercised by a
Participant only by a written notice delivered in person or by mail to the
Company at the Company’s principal executive office, specifying the number of
shares of Stock with respect to which the stock appreciation right is being
exercised. If requested by the Committee, the Participant shall deliver the
Award agreement evidencing the stock appreciation right being exercised and the
Award agreement evidencing any related Option to the Company who shall endorse
thereon a notation of such exercise and return such Award agreement to the
Participant.



--------------------------------------------------------------------------------

11.6 Form of Payment. Payment of the amount determined under this Section 11 may
be made in the discretion of the Committee solely in whole shares of Stock in a
number determined at their Fair Market Value on the date preceding the date of
exercise of the stock appreciation right, or solely in cash, or in a combination
of cash and shares. If the Committee decides to make full payment in shares of
Stock and the amount payable results in a fractional share, payment for the
fractional share will be made in cash.

Section 12. ADJUSTMENT

12.1 Corporate Transaction or Event. In the event of any dividend or other
distribution (whether in the form of cash, Stock, other securities, or other
property), recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Stock or other securities of the Company, issuance of warrants or
other rights to purchase Stock or other securities of the Company, or other
similar corporate transaction or event (an “Event”), and in the Committee’s
opinion, such Event affects the Stock such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to an Award, then the Committee shall, in such manner as it may
deem equitable, including, without limitation, adjust any or all of the
following: (i) the number and kind of shares of Stock (or other securities or
property) with respect to which Awards may be granted or awarded; (ii) the
number and kind of shares of Stock (or other securities or property) subject to
outstanding Awards; and (iii) the grant or exercise price with respect to any
Award. The Committee determination under this Section 12.1 shall be final,
binding and conclusive. Any such adjustment made to an Incentive Stock Option
shall be made in accordance with Section 424(a) of the Code unless otherwise
determined by the Committee, in its sole discretion.

12.2 Termination; Cash-Out. Upon the occurrence of an Event in which outstanding
Awards are not to be assumed or otherwise continued following such an Event, the
Committee may, in its discretion, terminate any outstanding Award without a
Participant’s consent and (i) provide for either the purchase of any such Award
for an amount of cash equal to the amount that could have been attained upon the
exercise of such Award or realization of the Participant’s rights had such Award
been currently exercisable or payable or fully vested or the replacement of such
Award with other rights or property selected by the Committee in its sole
discretion and/or (ii) provide that such Award shall be exercisable (whether or
not vested) as to all shares covered thereby for at least ten (10) days prior to
such Event.

12.3 No Restrictions on Adjustments. The existence of the Plan, the Award
agreement and the Awards granted hereunder shall not affect or restrict in any
way the right or power of the Company or the shareholders of the Company to make
or authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Stock or the rights thereof or which are
convertible into or exchangeable for Stock, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

Section 13. AMENDMENT OR TERMINATION

The Board may amend, suspend or terminate the Plan or any portion thereof at any
time, provided, that, (a) no amendment shall be made without shareholder
approval if such approval is necessary to comply with any applicable law,
regulation or stock exchange rule and (b) except as provided in Section 12, no
amendment shall be made that would adversely affect the rights of a Participant
under an Award theretofore granted, without such Participant’s written consent.

Section 14. SPECIAL PROVISIONS

14.1 Change of Control. Unless otherwise provided in an Award agreement, upon a
Change of Control in which outstanding Awards are not terminated in accordance
with Section 12 of the Plan, all Options and Stock Appreciation Rights, granted
under this Plan prior to such Change of Control shall immediately become vested
and exercisable to the full extent of the original grant and all restrictions or
performance conditions, if any, on any other Awards shall automatically lapse.
The Committee may, in its discretion, include such further provisions and
limitations in any agreement documenting such Awards as it may deem equitable
and in the best interests of the Company.



--------------------------------------------------------------------------------

14.2 Forfeiture. Notwithstanding anything in the Plan to the contrary and unless
otherwise specifically provided in an Award agreement, in the event of a serious
breach of conduct by a Participant or former Participant (including, without
limitation, any conduct prejudicial to or in conflict with the Company or any
Subsidiary) the Committee may (i) cancel any outstanding Award granted to such
Participant or former Participant, in whole or in part, whether or not vested,
and/or (ii) if such conduct or activity occurs within 1 year following the
exercise or payment of an Award, require such Participant or former Participant
to repay to the Company any gain realized or payment received upon the exercise
or payment of such Award (with such gain or payment valued as of the date of
exercise or payment). Such cancellation or repayment obligation shall be
effective as of the date specified by the Committee. Any repayment obligation
shall be satisfied in cash or, if permitted in the sole discretion of the
Committee, it may be satisfied in shares of Stock (based upon the Fair Market
Value of the share of Stock on the date of payment), and the Committee may
provide for an offset to any future payments owed by the Company or any
Subsidiary to the Participant or former Participant if necessary to satisfy the
repayment obligation. The determination of whether a Participant or former
Participant has engaged in a serious breach of conduct or any activity in
competition with any of the businesses of the Company or any Subsidiary shall be
determined by the Committee in good faith and in its sole discretion.

Section 15. GENERAL PROVISIONS

15.1 Representations. The Committee may require each Participant purchasing or
acquiring shares pursuant to an Award under the Plan to represent to and agree
with the Company in writing that such Participant is acquiring the shares for
investment and without a view to distribution thereof.

15.2 Restrictions. All certificates for Stock delivered under the Plan pursuant
to any Award shall be subject to such stock-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the SEC, any stock exchange upon which the Stock is
then listed, and any applicable Federal or state securities law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions. If the Committee determines
that the issuance of Stock hereunder is not in compliance with, or subject to an
exemption from, any applicable Federal or state securities laws, such shares
shall not be issued until such time as the Committee determines that the
issuance is permissible.

15.3 Section 16. It is the intent of the Company that the Plan satisfy, and be
interpreted in a manner that satisfies, the applicable requirements of Rule
16b-3 as promulgated under Section 16 of the Exchange Act so that Participants
will be entitled to the benefit of Rule 16b-3, or any other rule promulgated
under Section 16 of the Exchange Act, and will not be subject to short-swing
liability under Section 16 of the Exchange Act. Accordingly, if the operation of
any provision of the Plan would conflict with the intent expressed in this
Section 15.3, such provision to the extent possible shall be interpreted and/or
deemed amended so as to avoid such conflict.

15.4 Section 162(m). To the extent the Committee issues any Award which is
intended to be exempt from the application of Section 162(m) of the Code, the
Committee may, without stockholder or grantee approval, amend the Plan or the
relevant Award agreement retroactively or prospectively to the extent it
determines necessary in order to comply with any subsequent clarification of
Section 162(m) of the Code required to preserve the Company’s Federal income tax
deduction for compensation paid pursuant to any such Award.

15.5 No Rights as Shareholder. Except as otherwise provided by the Committee in
the applicable grant or Award agreement, a Participant shall have no rights as a
shareholder with respect to any shares of Stock subject to an Award until a
certificate or certificates evidencing shares of Stock shall have been issued to
the Participant and, subject to Section 12, no adjustment shall be made for
dividends or distributions or other rights in respect of any share for which the
record date is prior to the date on which Participant shall become the holder of
record thereof.

15.6 Gender. Where the context requires, words in any gender shall include any
other gender.

15.7 Headings. Headings of Sections are inserted for convenience and reference;
they do not constitute any part of this Plan.

15.8 Expiration of the Plan. Subject to earlier termination pursuant to
Section 13, no Award may be granted following the ten (10) year anniversary of
the Effective Date and except with respect to outstanding Awards, this Plan
shall terminate.

15.9 No Right to Continuous Service. Nothing contained in the Plan or in any
Award under the Plan shall confer upon any Participant any right with respect to
the continuation of service with the Company or any of its Subsidiaries, or
interfere in any way with the right of the Company or its Subsidiaries to
terminate his or her Continuous Service at any time. Nothing contained in the
Plan shall confer upon any Participant or other person any claim or right to any
Award under the Plan.



--------------------------------------------------------------------------------

15.10 Withholding. Upon (a) disposition of shares of Stock acquired pursuant to
the exercise of an Incentive Stock Option granted pursuant to the Plan within
two (2) years of the grant of the Incentive Stock Option or within one (1) year
after exercise of the Incentive Stock Option, or (b) exercise of a Nonqualified
Stock Option (or an Incentive Stock Option treated as a Nonqualified Stock
Option), or the vesting or payment of any other Award under the Plan, or
(c) under any other circumstances determined by the Committee in its sole
discretion, the Company shall have the right to require any Participant, and
such Participant by accepting the Awards granted under the Plan agrees, to pay
to the Company the amount of any taxes which the Company shall be required to
withhold with respect thereto. In the event of clauses (a), (b) or (c), with the
consent of the Committee, at its sole discretion, such Participant may elect to
have the Company withhold shares of Stock having a Fair Market Value equal to
the amount of the withholding tax obligation as determined by the Company;
provided, however, that no shares of Stock are withheld with a value exceeding
the minimum amount of tax required to be withheld by law. Such shares so
delivered to satisfy the minimum withholding obligation may be either shares
withheld by the Company upon the exercise of the Option or other shares. At the
Committee’s sole discretion, a Participant may elect to have additional taxes
withheld and satisfy such withholding with cash or shares of Stock if, in the
opinion of the Company’s outside accountants, doing so would not result in a
charge against earnings.

15.11 Nontransferability, Beneficiaries. Unless otherwise determined by the
Committee with respect to the transferability of Awards (other than Incentive
Stock Options) by a Participant to his Immediate Family Members (or to trusts or
partnerships or limited liability companies established for such family
members), no Award shall be assignable or transferable by the Participant,
otherwise than by will or the laws of descent and distribution or pursuant to a
beneficiary designation, and Options shall be exercisable, during the
Participant’s lifetime, only by the Participant (or by the Participant’s legal
representatives in the event of the Participant’s incapacity). Each Participant
may designate a beneficiary to exercise any Option held by the Participant at
the time of the Participant’s death or to be assigned any other Award
outstanding at the time of the Participant’s death. If no beneficiary has been
named by a deceased Participant, any Award held by the Participant at the time
of death shall be transferred as provided in his will or by the laws of descent
and distribution. Except in the case of the holder’s incapacity, an Option may
only be exercised by the holder thereof.

15.12 Governing Law. The law of the State of California shall apply to all
Awards and interpretations under the Plan regardless of the effect of such
state’s conflict of laws principles.

15.13 Unfunded Status. The Plan is intended to constitute an “unfunded” plan for
incentive compensation and nothing contained in the Plan shall give any
Participant any rights that are greater than those of a general unsecured
creditor of the Company. To the extent applicable, this Plan is intended to
comply with Section 409A of the Code and the Committee shall interpret and
administer the Plan in accordance therewith. In addition, any provision in this
Plan document that is determined to violate the requirements of Section 409A
shall be void and without effect. In addition, any provision that is required to
appear in this Plan document that is not expressly set forth shall be deemed to
be set forth herein, and such Plan shall be administered in all respects as if
such provisions were expressly set forth.